UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to 000-22537-01 (Commission File Number) NATIONAL PENN BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) Pennsylvania 23-2215075 (State or Other Jurisdiction of Incorporation) (IRS Employer Identification No.) Philadelphia and Reading Avenues, Boyertown, PA (Address of Principal Executive Offices) 19512 (Zip Code) Registrant’s telephone number, including area code: (610) 367-6001 (Former Name or Former Address, if Changed Since Last Report):N/A Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No . Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.)(Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August7, 2007 47,632,000 Common Stock (no stated par value) (No.) Shares 1 of 45 TABLE OF CONTENTS Part I - Financial Information. Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 Part II - Other Information. Item 1. Legal Proceedings 26 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use ofProceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Submission of Matters to a Vote of Security Holders 31 Item 5. Other Information 32 Item 6. Exhibits 33 Signatures 34 Exhibits 35 2 of 45 PART I – FINANCIAL INFORMATION Item 1.Financial Statements NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands) June 30, December 31, 2007 2006 (unaudited) ASSETS Cash and due from banks $ 121,195 $ 106,627 Interest bearing deposits in banks 3,933 4,576 Total cash and cash equivalents 125,128 111,203 Investment securities held to maturity (fair value approximates $230,741 245,964 250,985 and $249,575 for 2007 and 2006, respectively) Investment securities available for sale, at fair value 1,063,705 1,010,897 Loans and leases held for sale 9,305 18,515 Loans and leases, less allowance for loan and lease losses of $57,004 and $58,306 for 2007 and 2006, respectively 3,664,178 3,555,116 Premises and equipment, net 61,230 55,231 Accrued interest receivable 26,170 25,625 Bank owned life insurance 100,216 98,638 Goodwill 261,161 263,787 Other intangibles 17,677 19,993 Unconsolidated investments under the equity method 10,724 10,883 Other assets 35,712 31,415 Total assets $ 5,621,170 $ 5,452,288 LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits Non-interest bearing $ 516,458 $ 509,463 Interest-bearing 3,309,328 3,316,170 Total deposits 3,825,786 3,825,633 Securities sold under repurchase agreements and federal funds purchased 419,424 408,084 Short-term borrowings 8,368 9,662 Long-term borrowings 627,735 460,776 Subordinated debt ($65,459 at fair value on June 30, 2007) 142,780 142,527 Accrued interest payable and other liabilities 51,172 62,737 Total liabilities 5,075,265 4,909,419 Shareholders’ equity Preferred stock, no stated par value; authorized 1,000,000 shares, none issued - - Common stock, no stated par value; authorized 100,000,000 shares, issued and outstanding 2007 – 48,140,735;2006 – 47,940,831, net of shares in Treasury: 2007 – 15,990; 2006 – 203,191 466,837 467,288 Retained earnings 91,548 77,665 Accumulated other comprehensive (loss) income (12,193 ) 1,861 Treasury stock, at cost (287 ) (3,945 ) Total shareholders’ equity 545,905 542,869 Total liabilities and shareholders’ equity $ 5,621,170 $ 5,452,288 The accompanying notes are an integral part of these statements. 3 of 45 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 INTEREST INCOME Loans and leases, including fees $ 67,149 $ 61,635 $ 132,525 $ 117,501 Investment securities: Taxable 9,748 9,552 19,192 18,869 Tax-exempt 5,893 4,103 11,415 8,149 Federal funds sold and deposits in banks 61 55 112 182 Total interest income 82,851 75,345 163,244 144,701 INTEREST EXPENSE Deposits 30,595 26,077 60,282 47,578 Securities sold under repurchase agreements and federal funds purchased 5,260 5,090 10,363 9,301 Short-term borrowings 40 53 78 106 Long-term borrowings 8,469 5,077 16,108 10,186 Total interest expense 44,364 36,297 86,831 67,171 Net interest income 38,487 39,048 76,413 77,530 Provision for loan and lease losses 1,537 460 2,612 1,140 Net interest income after provision for loan and lease losses 36,950 38,588 73,801 76,390 NON-INTEREST INCOME Wealth management income 4,289 3,519 8,352 6,741 Service charges on deposit accounts 4,314 4,334 8,412 8,361 Cash management and electronic banking fees 2,112 2,017 4,054 4,123 Other operating income 1,791 1,820 3,853 3,673 Insurance commission and fees 1,487 1,719 3,687 3,471 Mortgage banking income 1,110 1,151 1,986 2,176 Bank owned life insurance income 1,915 858 3,388 1,678 Equity in undistributed net earnings (losses) of unconsolidated investments 216 - (373 ) - Net gains on sale of investment securities 564 444 1,133 821 Total non-interest income 17,798 15,862 34,492 31,044 NON-INTEREST EXPENSES Salaries, wages and employee benefits 20,557 20,210 41,056 41,290 Net premises and equipment 4,851 4,402 9,919 8,716 Advertising and marketing expenses 1,001 830 2,116 2,314 Other operating expenses 7,653 7,346 14,737 13,710 Total non-interest expenses 34,062 32,788 67,828 66,030 Income before income taxes 20,686 21,662 40,465 41,404 Income taxes 4,452 5,578 8,748 10,290 NET INCOME $ 16,234 $ 16,084 $ 31,717 $ 31,114 PER SHARE OF COMMON STOCK Basic earnings $ 0.34 $ 0.33 $ 0.66 $ 0.66 Diluted earnings $ 0.33 $ 0.33 $ 0.65 $ 0.65 Dividends paid in cash $ 0.1625 $ 0.1698 $ 0.330 $ 0.330 The accompanying notes are an integral part of these statements. 4 of 45 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (dollars in thousands) SIX MONTHS ENDED JUNE 30, 2007 Accumulated Other Compre- Common Retained Comprehensive Treasury hensive Shares Value Earnings Income (Loss) Stock Total Income Balance at December 31, 2006, as previouslyreported 47,940,831 $ 467,288 $ 77,665 $ 1,861 $ (3,945 ) $ 542,869 Cumulative effect of adoption of FAS No. 159 - - (1,732 ) - - (1,732 ) Balance at December 31, 2006, as revised 47,940,831 467,288 75,933 1,861 (3,945 ) 541,137 Net income - - 31,717 - - 31,717 $ 31,717 Cash dividends declared - - (16,102 ) - - (16,102 ) - Shares issued under share-based plans, net ofexcess tax benefits 314,562 (1,722 ) - - 5,840 4,118 - Share-based compensation - 1,271 - - - 1,271 - Other comprehensive (loss), net of reclassification adjustment and taxes - - - (14,054 ) - (14,054 ) (14,054 ) Total comprehensive income - $ 17,663 Treasury shares purchased (114,658 ) - - - (2,182 ) (2,182 ) Balance at June 30, 2007 48,140,735 $ 466,837 $ 91,548 $ (12,193 ) $ (287 ) $ 545,905 June 30, 2007 Before tax Tax (expense) Net of tax amount benefit amount Unrealized(losses) on securities: Unrealized holding(losses) arising during period $ (20,488 ) $ 7,170 $ (13,318 ) Less: Reclassification adjustment for gains realized in net income 1,133 (397 ) 736 Other comprehensive (loss), net $ (21,621 ) $ 7,567 $ (14,054 ) SIX MONTHS ENDED JUNE 30, 2006 Accumulated Other Compre- Common Retained Comprehensive Treasury hensive Shares Value Earnings Income Stock Total Income Balance at December 31, 2005 44,683,244 $ 378,078 $ 71,846 $ 3,189 $ (5,445 ) $ 447,668 Net income - - 31,114 - - 31,114 $ 31,114 Cash dividends declared - - (15,394 ) - - (15,394 ) - Shares issued under share-based plans, netof excess tax benefits 251,613 70 - - 3,437 3,507 - Share-based compensation - 1,276 - - - 1,276 - Shares issued for acquisition of Nittany Financial Corp. 3,264,226 58,878 - - 4,188 63,066 - Shares issued for acquisition of RESOURCES for Retirement, Inc. 56,000 1,155 - - - 1,155 - Other comprehensive (loss), net of reclassification adjustment & taxes - - - (10,973 ) - (10,973 ) (10,973 ) Total comprehensive income - $ 20,141 Treasury shares purchased (135,810 ) - - - (2,680 ) (2,680 ) Balance at June 30, 2006 48,119,273 $ 439,457 $ 87,566 $ (7,784 ) $ (500 ) $ 518,739 June 30, 2006 Before tax Tax (expense) Net of tax amount benefit amount Unrealized (losses) on securities: Unrealized holding (losses) arising during period $ (16,060 ) $ 5,621 $ (10,439 ) Less: Reclassification adjustment for gains realized in net income 821 (287 ) 534 Other comprehensive (loss), net $ (16,881 ) $ 5,908 $ (10,973 ) The accompanying notes are an integral part of these statements. 5 of 45 NATIONAL PENN BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 31,717 $ 31,114 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan and lease losses 2,612 1,140 Share-based compensation expense 1,271 1,276 Depreciation and amortization 5,238 5,011 Deferred income tax expense (benefit) 128 (267 ) Amortization (accretion) of premiums and discounts on investment securities, net 1,982 (1,187 ) Undistributed net losses of equity-method investments 373 - Investment securities gains, net (1,133 ) (821 ) Loans originated for resale (106,067 ) (113,455 ) Proceeds from sales of loans 107,846 114,986 Gains on sales of loans, net (1,779 ) (1,531 ) Gains on sales of other real estate owned, net (274 ) - Gains on sale of bank building (170 ) - Change in fair value of subordinated debt (25 ) - Changes in assets and liabilities: Increase in accrued interest receivable (545 ) (1,610 ) (Decrease) increase in accrued interest payable (1,597 ) 4,161 (Increase) decrease in other assets (2,494 ) 2,587 Decrease in other liabilities (6,544 ) (1,710 ) Net cash provided by operating activities 30,539 39,694 CASH FLOWS FROM INVESTING ACTIVITIES Cash paid in excess of cash equivalents for business acquired - (3,516 ) Proceeds from maturities of investment securities held to maturity 4,973 5,389 Purchase of investment securities held to maturity - (71,629 ) Proceeds from sales of investment securities available for sale 2,659 32,379 Proceeds from maturities of investment securities available for sale 56,961 59,696 Purchase of investment securities available for sale (134,691 ) (108,988 ) Net increase in loans and leases (103,151 ) (178,762 ) Purchases of premises and equipment (8,635 ) (1,512 ) Proceeds from the sale of other real estate owned 1,879 - Proceeds for sale of bank building 399 - Net cash used in investing activities (179,606 ) (266,943 ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase in interest and non-interest bearing demand deposits and savings accounts 67,906 83,828 Net (decrease) increase in certificates of deposit (67,753 ) 146,220 Net increase in securities sold under agreements to repurchase and federal funds purchased 11,340 7,873 Net (decrease) increase in short-term borrowings (1,294 ) 922 Proceeds from new long-term borrowings 400,000 - Repayments of long-term borrowings (233,041 ) (15,606 ) Issuance of subordinated debentures - 15,464 Shares issued under share-based plans 3,852 3,507 Excess tax benefits on share-based plans 266 262 Purchase of treasury stock (2,182 ) (2,680 ) Cash dividends (16,102 ) (15,394 ) Net cash provided by financing activities 162,992 224,396 Net increase (decrease) in cash and cash equivalents 13,925 (2,852 ) Cash and cash equivalents at beginning of year 111,203 122,459 Cash and cash equivalents at June 30 $ 125,128 $ 119,607 The accompanying notes are an integral part of these statements. 6 of 45 UNAUDITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.BASIS OF PRESENTATION The accompanying unaudited consolidated condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information.The financial information included herein is unaudited; however, such information reflects all adjustments (consisting solely of normal recurring adjustments, unless otherwise noted) which are, in the opinion of management, necessary to a fair statement of the results for the interim periods.All significant intercompany balances and transactions have been eliminated. Share and per share information for 2006 has been restated for a 3% stock dividend paid September 30, 2006.Certain amounts in the prior periods have been reclassified to conform to the current period presentation. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006.The results of operations for the six-month period ended June 30, 2007 are not necessarily indicative of the results to be expected for the full year. 2.ACQUISITIONS AND DISPOSITIONS Proposed Acquisition of Christiana Bank and Trust Company On June 25, 2007, National Penn Bancshares, Inc. (“National Penn”) entered into an Agreement of Reorganization and Merger under which National Penn would acquire Christiana Bank & Trust Company (“CBT”) in a stock and cash transaction valued at approximately $56.5 million.CBT is a Delaware-chartered banking corporation with approximately $166.0 million in assets, $143.0 million in deposits, and $2.8 billion in trust assets under management or administration.The merger agreement provides for the merger of a direct wholly-owned subsidiary of National Penn with and into CBT, with CBT’s Delaware banking charter surviving the merger. Under the terms of the merger agreement, which was unanimously approved by the boards of directors of both companies, CBT stockholders will be entitled to exchange each share of CBT common stock for 2.176 shares of National Penn common stock or $37.69 in cash.This exchange ratio is subject to further adjustment as set forth in the definitive agreement based on changes in the market price of National Penn common stock.CBT stockholders may elect to receive cash, National Penn common stock or a combination of both for their CBT stock.Additionally, the elections of CBT stockholders are further subject to allocation procedures that are intended to result in the exchange of 20% of the CBT stock for cash, and the remaining 80% exchanged for shares of National Penn common stock. The transaction, anticipated to close in the fourth quarter of 2007 or the first quarter of 2008, is subject to several conditions and contingencies, including approvals by the Federal Reserve Bank and the Delaware Office of the State Bank Commissioner and the affirmative vote of the shareholders of CBT.All directors and certain executive officers of CBT (collectively holding approximately 21.4 % of the issued and outstanding shares of CBT common stock and approximately 31.7% of the fully diluted shares of CBT common stock) have agreed in letter agreements signed with National Penn to vote in favor of the merger.No assurance can be given that all required approvals will be obtained, that all other closing conditions will be satisfied or waived, or that the transaction will in fact be consummated. 3.LOANS The Company identifies a loan as impaired when it is probable that interest and principal will not be collected according to the contractual terms of the loan agreement.The total balance of impaired loans was $12.3 million on June 30, 2007.The total balance of impaired loans with a specific valuation allowance at June 30, 2007 was $5.5 million; the specific valuation allowance allocated to these impaired loans was $1.7 million.The total balance of impaired loans without a specific valuation allowance was $6.8 million. The Company recognizes income on impaired loans under the cash basis when the loans are both current and the collateral on the loan is sufficient to cover the outstanding obligation to the Company.If these factors do not exist, the Company will not recognize income on such loans. 7 of 45 4.SHAREHOLDERS’ EQUITY On July 25, 2007, the Company’s Board of Directors declared a cash dividend of $0.1675 per share to be paid on August 17, 2007, to shareholders of record on August 4, 2007. On April 25, 2007, the Company’s Board of Directors declared a cash dividend of $0.1675 per share paid on May 17, 2007, to shareholders of record on May 5, 2007. On April 24, 2007, the shareholders of National Penn approved an increase in the Company’s authorized common shares from 62,500,000 to 100,000,000, effective April 26, 2007. The Company is authorized by its Board of Directors to repurchase up to 2,060,000 shares of common stock to be used to fund the Company’s dividend reinvestment plan, share compensation plans, share-based benefit plans, and employee stock purchase plan.As of December 31, 2006, the Company repurchased a total of 420,347 shares under this repurchase authorization.During the six-months ended June 30, 2007, an additional 114,658 shares were repurchased at an average price of $18.85 per share. 5.EARNINGS PER SHARE The components of the Company’s basic and diluted earnings per share are as follows (in thousands, except per share data): Three-Months Ended June 30, 2007 Income (numerator) Shares (denominator) Per Share Amount Basic earnings per share Net income available to common stockholders $ 16,234 48,113 $ 0.34 Effect of dilutive securities: Options - 607 (0.01 ) Diluted earnings per share Net income available to common stockholders plus assumed conversions $ 16,234 48,720 $ 0.33 Year-to-Date June 30, 2007 Income (numerator) Shares (denominator) Per Share Amount Basic earnings per share Net income available to common stockholders $ 31,717 48,080 $ 0.66 Effect of dilutive securities Options - 641 (0.01 ) Diluted earnings per share Net income available to common stockholders plus assumed conversions $ 31,717 48,721 $ 0.65 Restricted shares totaling 20,651 with grant prices of $19.38 to $20.05 per share and options to purchase shares of common stock totaling 1,769,300 with grant prices of $20.03 to $22.14 per share were outstanding for the three and six months ended June 30, 2007. Three-Months Ended June 30, 2006 Income (numerator) Shares (denominator) Per Share Amount Basic earnings per share Net income available to common stockholders $ 16,084 48,090 $ 0.33 Effect of dilutive securities: Options - 798 - Diluted earnings per share Net income available to common stockholders plus assumed conversions $ 16,084 48,888 $ 0.33 8 of 45 Year to Date June 30, 2006 Income (numerator) Shares (denominator) Per Share Amount Basic earnings per share Net income available to common stockholders $ 31,114 47,208 $ 0.66 Effect of dilutive securities Options - 838 (0.01 ) Diluted earnings per share Net income available to common stockholders plus assumed conversions $ 31,114 48,046 $ 0.65 Restricted shares totaling 19,916 with a grant price of $20.07 per share and options to purchase shares of common stock totaling 1,377,146 with grant prices of $20.03 to $22.14 per share were outstanding for the three and six months ended June 30, 2006. The restricted shares outstanding for the three and six months ended June 30, 2007 and 2006 were not included in the computation of diluted earnings per share as the contingencies related to these shares had not been met for those periods.The options were not included in the computation of diluted earnings per share for the three and six months ended June 30, 2007 and 2006 because the option exercise price was greater than the average market. 6.SEGMENT REPORTING SFAS No. 131, Segment Reporting, establishes standards for public business enterprises to report information about operating segments in their annual financial statements and requires that those enterprises report selected information about operating segments in subsequent interim financial reports issued to shareholders.It also established standards for related disclosure about products and services, geographic areas, and major customers.Operating segments are components of an enterprise, which are evaluated regularly by the chief operating decision-maker in deciding how to allocate and assess resources and performance.The Company’s chief operating decision-maker is the Chief Executive Officer.The Company has applied the aggregation criteria set forth in SFAS No. 131 for its National Penn operating segments to create one reportable segment, “Community Banking.” The Company’s community banking segment consists of commercial and retail banking.The community banking business segment is managed as a single strategic unit, which generates revenue from a variety of products and services provided by NPB.For example, commercial lending is dependent upon the ability of NPB to fund itself with retail deposits and other borrowings and to manage interest rate and credit risk.This situation is also similar for consumer and residential mortgage lending. The Company has also identified several other operating segments.These non-reportable segments include National Penn Investors Trust Company, National Penn Life Insurance Company, National Penn Leasing, National Penn Capital Advisors, Inc., National Penn Insurance Agency, Inc., Vantage Investment Advisors, L.L.C., and the Parent and are included in the “Other” category.These operating segments within the Company’s operations do not have similar characteristics to the community banking operations and do not individually or in the aggregate meet the quantitative thresholds requiring separate disclosure.The operating segments in the “Other” category earn revenues primarily through the generation of fee income and are also aggregated based on their similar economic characteristics, products and services, type or class of customer, methods used to distribute products and services and/or nature of their regulatory environment.The identified segments reflect the manner in which financial information is currently evaluated by management. The accounting policies used in this disclosure of operating segments are the same as those described in the summary of significant accounting policies.The consolidating adjustments reflect certain eliminations of inter-segment revenues, cash and investment in subsidiaries. 9 of 45 Reportable segment-specific information and reconciliation to consolidated financial information is as follows (in thousands): As of and for the Six Months Ended June 30, 2007 Community Banking Other Consolidated Total assets $ 4,887,623 $ 733,547 $ 5,621,170 Total deposits 3,825,786 - 3,825,786 Net interest income (loss) 79,800 (3,387 ) 76,413 Total non-interest income 21,914 12,578 34,492 Total non-interest expense 55,821 12,007 67,828 Net income (loss) 33,605 (1,888 ) 31,717 As of and for the Six Months Ended June 30, 2006 Community Banking Other Consolidated Total assets $ 4,545,370 $ 680,050 $ 5,225,420 Total deposits 3,786,748 - 3,786,748 Net interest income (loss) 80,730 (3,200 ) 77,530 Total non-interest income 20,373 10,671 31,044 Total non-interest expense 56,353 9,677 66,030 Net income (loss) 32,605 (1,491 ) 31,114 7.SHARE-BASED COMPENSATION At June 30, 2007, the Company had certain compensation plans authorizing the Company to grant various share-based employee and non-employee director awards, including common stock, options, restricted stock, restricted stock units and other stock-based awards (collectively, “Plans”).The Company accounts for these Plans in accordance with Statement of Financial Accounting Standard No. 123(R),
